                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO

NICOLE FIELDS,

      Plaintiff,

v.                                                                        No. 19-cv-0903 SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

      Defendant.

                      ORDER SETTING BRIEFING SCHEDULE

      THIS MATTER is before the Court for scheduling, and IT IS HEREBY ORDERED that:

      (1)    Plaintiff must file a Motion to Reverse or Remand Administrative Agency Decision
             with Supporting Memorandum no later than February 12, 2020;

      (2)    Defendant must file a Response no later than April 8, 2020;

      (3)    Plaintiff may file a Reply no later than May 6, 2020;

      (4)    All supporting memoranda filed pursuant to this Order shall cite the transcript or
             record in support of assertions of fact and shall cite authority in support of
             propositions of law; and

      (5)    All requests for extensions of time altering the deadlines set in this Order shall be
             made through a motion to the Court. If the parties concur in seeking an extension
             of time, they shall submit a stipulated proposed order for Court approval.

      IT IS SO ORDERED.


                                                   ____________________________________
                                                   STEPHAN M. VIDMAR
                                                   United States Magistrate Judge
                                                   Presiding by Consent
